Exhibit 10.19

JOINDER AGREEMENT TO

LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS

THIS JOINDER AGREEMENT TO LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS
(this “Agreement”) is made and entered into on December 13, 2010, by and among
SEED RESOURCES, L.L.C., a Michigan limited liability company (“New Borrower”),
SPECTRUM BRANDS, INC., a Delaware corporation (“Spectrum”), RUSSELL HOBBS, INC.,
a Delaware corporation (“Russell Hobbs”), the subsidiaries of Spectrum that are
party to the Loan Agreement as borrowers (collectively with Spectrum and Russell
Hobbs, “Existing Borrowers”), SB/RH HOLDINGS, LLC, a Delaware limited liability
company, as guarantor (“Existing Guarantor”), and BANK OF AMERICA, N.A., a
national banking association, in its capacity as collateral agent and
administrative agent (together with its successors and assigns in such capacity,
“Agent”) for the financial institutions party from time to time to the Loan
Agreement (as defined below) as lenders (“Lenders”), such Lenders and the other
parties thereto. All capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned thereto in the Loan Agreement.

Recitals:

The Agent, Lenders, Existing Borrowers and Existing Guarantor are parties to
that certain Loan and Security Agreement dated June 16, 2010 (as at any time
amended, restated, modified or supplemented, the “Loan Agreement”), pursuant to
which Agent and Lenders have made certain Loans and letter of credit
accommodations to or for the benefit of Existing Borrowers;

On or before the date hereof, United Pet Group, Inc., a Delaware corporation and
a wholly owned subsidiary of Spectrum, has acquired all of the outstanding
Equity Interests of New Borrower pursuant to a Permitted Acquisition under (and
as defined in) the Loan Agreement;

Pursuant to Section 10.1.9 of the Loan Agreement, Existing Borrowers are
required to cause New Borrower to, among other things, join the Loan Agreement
as a “Borrower” thereunder, and as a condition to Agent’s and Lenders’
willingness to continue to make loans or otherwise extend credit or other
financial accommodations from time to time based on the assets of New Borrower
under the Loan Agreement, New Borrower has agreed to execute this Agreement in
order to become a “Borrower” under the Loan Agreement and the other Loan
Documents.

Accordingly, in consideration of the Loan Agreement, for Ten Dollars ($10.00) in
hand paid and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, Agent, Existing
Borrowers, Existing Guarantor and New Borrower agree as follows:

1. Definitions; Certain Matters of Construction. All capitalized terms used in
this Agreement, unless otherwise defined herein, shall have the meaning ascribed
to such terms in the Loan Agreement. The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references to
any Person shall mean and include the successors and permitted assigns of such
Person. All references to any of the Loan Documents shall include any and all
amendments or modifications thereto and any and all restatements, extensions or
renewals thereof. Wherever the phrase “including” shall appear in this
Agreement, such word shall be understood to mean “including, without
limitation.”



--------------------------------------------------------------------------------

  2. Joinder to the Loan Agreement, Pledge Agreement and Affiliate Subordination
Agreement.

(a) By its execution and delivery of this Agreement, New Borrower
(a) acknowledges and agrees that, as of the Joinder Effective Date (as
hereinafter defined), it is a “Borrower” under the Loan Agreement with the same
force and effect as if originally named therein as a “Borrower,” (b) covenants
with Agent and Lenders that it will observe and perform the terms and provisions
of the Loan Agreement to the same extent as if it were an original party
thereto, and (c) confirms that it has received a copy of the Loan Agreement. The
parties hereto agree that each reference in the Loan Agreement and the other
Loan Documents to “Borrower,” “Borrowers,” “Obligor,” “Obligors” or terms of
similar import shall be deemed to include New Borrower.

(b)(i) By its execution and delivery of this Agreement, New Borrower
(A) acknowledges and agrees that, as of the Joinder Effective Date, it is a
“Pledgor” under that certain Pledge Agreement made as of June 16, 2010, by the
Obligors party thereto and Agent (as at any time amended, restated, modified or
supplemented, the “Existing Pledge Agreement”) with the same force and effect as
if originally named therein as a “Pledgor,” (B) covenants with Agent and Lenders
that it will observe and perform the terms and provisions of the Pledge
Agreement to the same extent as if it were an original party thereto, and
(C) confirms that it has received a copy of the Pledge Agreement. The parties
hereto agree that each reference in the Pledge Agreement to “Pledgor,”
“Pledgors” or terms of similar import shall be deemed to include New Borrower.

(ii) New Borrower further acknowledges and agrees that, as of the Joinder
Effective Date, it is a “Company” under the Existing Pledge Agreement and its
Equity Interests constitute “Pledged Collateral” thereunder.

(iii) Attached hereto as Annex A, which supplements Annex A of the Existing
Pledge Agreement, reflecting the addition of the Equity Interests of New
Borrower as Pledged Collateral thereunder. As of the Joinder Effective Date,
Annex A to the Existing Pledge Agreement is hereby amended by adding thereto the
information set forth in Annex A hereto.

(c) Reference is made to that certain Affiliate Subordination Agreement dated
July 30, 2010 (as at any time amended, restated, supplemented or otherwise
modified, the “Affiliate Subordination Agreement”), among the Obligors, as
Subordinated Creditors (as defined in the Affiliate Subordination Agreement) and
as Debtors (as defined in the Affiliate Subordination Agreement). By its
execution and delivery of this Agreement, New Borrower hereby (i) acknowledges
and agrees that, as of the Joinder Effective Date, it is an “Affiliate Debtor”
and a “Subordinated Creditor” under (and as such terms are defined in) the
Affiliate Subordination Agreement with the same force and effect as if
originally named therein as an “Affiliate Debtor” and a “Subordinated Creditor,”
(ii) covenants with Agent that it will observe and perform the terms and
provisions of the Affiliate Subordination Agreement to the same extent as if it
were an original party thereto, and (iii) confirms that it has received a copy
of the Affiliate Subordination Agreement. The parties hereto agree that each
reference in the Affiliate Subordination Agreement to an “Affiliate Debtor,”
“Subordinated Creditor” or terms of similar import shall be deemed to include
New Borrower.

3. Joint and Several Liability; Borrowers’ Representative. New Borrower
acknowledges that it has requested Agent and Lenders to extend financial
accommodations to it and to Existing Borrowers on a combined basis in accordance
with the provisions of the Loan Agreement, as hereby supplemented. In accordance
with the terms of the Loan Agreement, New Borrower acknowledges and agrees that,
as of the Joinder Effective Date, it shall be jointly and severally liable in
its capacity as a Borrower for any and all Revolver Loans and other Obligations
heretofore or hereafter made or extended by Agent and Lenders to any and all of
the Borrowers and for all interest, fees and other charges payable in connection
therewith. New Borrower hereby appoints and designates Spectrum as the
representative of New Borrower for all purposes, including requesting borrowings
and receiving account

 

- 2 -



--------------------------------------------------------------------------------

statements and other notices and communications to it from Agent or Lenders. New
Borrower confirms that its address for notices and other communications under
the Loan Documents shall be the address designated for the Borrower Agent in
Section 14.3.1 of the Loan Agreement.

 

  4. Grant of Security Interest.

(a) To secure the prompt payment and performance of all of the Obligations, New
Borrower hereby grants to Agent, for the benefit of the Secured Parties, a
continuing security interest in, and a continuing Lien upon, all of the
Collateral of New Borrower, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located, including, without limitation, the
following:

 

  (i) all Accounts;

 

  (ii) all Chattel Paper, including Electronic Chattel Paper;

 

  (iii) all Commercial Tort Claims;

 

  (iv) all Deposit Accounts;

 

  (v) all Documents;

 

  (vi) all General Intangibles, including Intellectual Property;

 

  (vii) all Goods, including Inventory, Equipment and fixtures;

 

  (viii) all Instruments;

 

  (ix) all Investment Property;

 

  (x) all Letter-of-Credit Rights;

 

  (xi) all Supporting Obligations;

 

  (xii) all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;

 

  (xiii) all accessions to, substitutions for, and all replacements, products,
and cash and non-cash proceeds of the foregoing, including proceeds of and
unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and

 

  (xiv) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding the foregoing or anything herein or in the Loan Agreement to the
contrary, in no event shall the “Collateral” include, or the security interest
attach to, any Excluded Assets; provided, however, the security interests and
Liens granted hereunder shall attach to, and the “Collateral” shall
automatically include, any Property of a New Borrower that ceases to be Excluded
Assets, without further action by New Borrower or any Secured Party.

 

- 3 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Agent pursuant to this Agreement and (ii) the exercise
of any right or remedy by the Agent hereunder or the application of proceeds
(including insurance proceeds and condemnation proceeds) of any Collateral, are
subject to the provisions of the ABL Intercreditor Agreement (as amended,
restated, supplemented or otherwise modified from time to time pursuant to any
agreement executed by Agent). In the event of any conflict between the terms of
the ABL Intercreditor Agreement and the terms of this Agreement, the terms of
the ABL Intercreditor Agreement shall govern.

(c) New Borrower acknowledges and agrees that its Deposit Accounts are subject
to the provisions of Sections 7.2.1 and 8.2.4 of the Loan Agreement. New
Borrower represents and warrants that, as of the date hereof, it is not required
to obtain a Deposit Account Control Agreement under Sections 7.2.1 or 8.2.4 of
the Loan Agreement.

5. Acknowledgement Regarding Eligibility. Each Obligor, including New Borrower,
acknowledges and agrees that none of New Borrower’s assets will be deemed to be
Eligible Accounts, Eligible Inventory or Eligible In-Transit Inventory until
such time (if any) as all of the following conditions have been satisfied as
determined by Agent: (a) Agent has conducted all field examinations, audits,
appraisals and other diligence with respect to the Collateral of New Borrower as
Agent deems necessary and appropriate, and Agent in its sole discretion
determines the results thereof to be satisfactory; and (b) a Borrowing Base
Certificate has been delivered to Agent which includes the assets of New
Borrower that Borrowers believe to reflect Eligible Accounts, Eligible Inventory
and Eligible In-Transit Inventory (which Borrowing Base Certificate shall be
subject to adjustment by Agent in accordance with Section 8.1 of the Loan
Agreement).

6. Ratification and Reaffirmation. Each Obligor, including New Borrower, hereby
ratifies and reaffirms the Obligations, each of the Loan Documents and all of
such Obligor’s covenants, duties, indebtedness and liabilities under the Loan
Documents. Without limiting the generality of the foregoing, Existing Guarantor
consents to the execution and delivery of this Agreement by the parties hereto,
reaffirms all of its obligations and covenants under that certain Continuing
Guaranty Agreement dated as of June 16, 2010, executed by Existing Guarantor in
favor of Agent, and agrees that none of such obligations and covenants shall be
reduced or limited by the execution and delivery of this Agreement.

7. Acknowledgments and Stipulations. Each Obligor, including New Borrower,
acknowledges and stipulates that all of the Obligations are owing and payable
without defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
such Obligor) and that the security interests and Liens granted by each Obligor
in favor of Agent are duly perfected, first priority security interests and
Liens (subject to Permitted Liens that are permitted to be senior to the Liens
of the Agent under the Loan Agreement).

8. Representations and Warranties. To induce Agent to enter into this Agreement,
each Obligor, including New Borrower, hereby makes the following representations
and warranties to Agent and Lenders, which representations and warranties shall
survive the delivery of this Agreement and the making of additional Loans under
the Loan Agreement as supplemented hereby:

(a) Authorization of Agreements. Each Obligor is duly authorized to execute,
deliver and perform its obligations under this Agreement and each other
agreement contemplated hereby to which it is a party, and the execution,
delivery and performance of such agreements have been duly authorized by all
necessary action, and do not (a) require any consent or approval of any holders
of Equity

 

- 4 -



--------------------------------------------------------------------------------

Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate any Applicable Law or cause a
default under any Material Contract; or (d) result in or require the imposition
of any Lien (other than Permitted Liens) on any Property of any Obligor. This
Agreement and each other agreement contemplated hereby to which any Obligor is a
party is a legal, valid and binding obligation of such Obligor, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

(b) Each Obligor has duly complied, and its Properties and business operations
are in compliance, in all respects with all Applicable Law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. There have been no citations, notices or orders of material
noncompliance issued to any Obligor under any Applicable Law that could
reasonably be expected to have a Material Adverse Effect. To the Obligors’ best
knowledge, no Inventory has been produced in violation of the FLSA except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

(c) Schedules. Schedules 6.1(g), 8.6.1 and 10.2.2(a), each attached hereto,
shall be deemed to supplement and be a part of the Schedules to the Loan
Agreement as of the Joinder Effective Date.

(d) No Defaults; Restatement of Representations and Warranties. After giving
effect to this Agreement and to the supplemental Schedules attached hereto, no
Default or Event of Default exists on the date hereof and all of the
representations and warranties made by each Obligor, including New Borrower, in
the Loan Agreement (i) with respect to each Obligor other than New Borrower, are
true and correct in all material respects on and as of the date hereof (except
for representations and warranties that expressly relate to an earlier date) and
(ii) with respect to New Borrower, are true and correct on and as of the date
hereof.

(e) Borrowers. After giving effect to this Agreement, each Person that is a
Domestic Subsidiary of Spectrum is a party to the Loan Agreement as a
“Borrower.”

9. Conditions Precedent. The provisions of this Agreement shall become effective
on the first date on which Agent shall have received each of the following, in
form and substance reasonably satisfactory to Agent (the “Joinder Effective
Date”):

 

  (a) Agreements.

(i) This Agreement, duly executed by each of the parties on the signature pages
hereto;

(ii) an Officer’s Certificate regarding satisfaction of the conditions required
by the definition of “Permitted Acquisition” in the Loan Agreement, duly
executed by the Borrower Agent;

(iii) a Perfection Certificate, duly executed by New Borrower;

(iv) a Collateral Assignment of Rights under Membership Interest Purchase
Agreement, duly executed by United Pet Group, Inc., and an Acknowledgment of
Collateral Assignment of Rights under Membership Interest Purchase Agreement,
duly executed by the former members of Seed Resources, L.L.C. and Frank Hoogland
in his capacity as Member Representative;

 

- 5 -



--------------------------------------------------------------------------------

(v) a Patent Security Agreement, duly executed by New Borrower;

(vi) a Trademark Security Agreement, duly executed by New Borrower;

(vii) a Joinder and Supplement to Intercreditor Agreement, duly executed by New
Borrower, Spectrum and Term/Notes Agent; and

(viii) Allonges to each of the outstanding Revolver Notes in favor of the
applicable Lenders, duly executed by New Borrower;

(b) Evidence of Perfection and Priority of Liens. Copies of all filing receipts
or acknowledgments to evidence any filing or recordation necessary to perfect
the Liens of Agent in the Collateral of New Borrower and evidence in form
satisfactory to Agent that such Liens constitute valid and perfected security
interests and Liens, and that there are no other Liens upon any Collateral
except for Permitted Liens;

(c) Organization Documents; Resolutions. Copies of the certificate of
organization, certified by the Secretary of State or other appropriate officials
of New Borrower’s jurisdiction of organization, and copies of the operating
agreement or similar agreement or instrument governing the formation or
operation of New Borrower, and all amendments thereto, and certified copies of
resolutions of New Borrower’s members or managers, as applicable, duly
authorizing and empowering New Borrower to enter into, execute, deliver and
perform this Agreement and each of the other Loan Documents to which it is a
party;

(d) Good Standing Certificates. Good standing certificates for New Borrower
issued by the Secretary of State or other appropriate official of New Borrower’s
jurisdiction of organization and each jurisdiction where the conduct of New
Borrower’s business activities or ownership of its property necessitates
qualification;

(e) Opinion Letters. A favorable written opinion of (i) Sutherland Asbill &
Brennan LLP, counsel for Obligors, substantially to the effect set forth in
Exhibit A attached hereto, and (ii) the local counsel listed on supplemental
Schedule 6.1(g) hereto, substantially to the effect set forth in Exhibit B
attached hereto, in each case (i) dated the Joinder Effective Date and
(ii) addressed to Agent and Lenders;

(f) Landlord Waivers. Landlord’s waiver and consent agreements, duly executed on
behalf of each landlord of real property on which any material Collateral of New
Borrower is located, as requested by Agent, unless a Rent and Charges Reserve
has been established therefor;

(g) Insurance. Certificates of liability insurance and evidence of property
insurance with respect to the assets of New Borrower, each of which shall be
endorsed or otherwise amended to include a customary lender’s loss payable
endorsement; and

(h) Other Documents. Such other certificates, documents and instruments as Agent
or any Lender may reasonably request.

10. References to Loan Agreement. Upon the effectiveness of this Agreement, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as supplemented
by this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

 

  11. Reserved.

12. Expenses of Agent. Existing Borrowers and New Borrowers jointly and
severally agree to pay, on demand, all costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Agreement and
any other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including the costs and fees of Agent’s
legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

15. No Novation, etc. Except as otherwise expressly provided in this Agreement,
nothing herein shall be deemed to modify any provision of the Loan Agreement or
any of the other Loan Documents, each of which shall remain in full force and
effect. This Agreement is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement as herein
modified shall continue in full force and effect.

16. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

17. Counterparts; Telecopied Signatures. This Agreement may be executed in any
number of counterparts and by different parties to this Agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

18. Entire Agreement; Schedules. This Agreement and the other Loan Documents,
together with all other instruments, agreements and certificates executed by the
parties in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written.
Each of the Schedules attached hereto is incorporated into this Agreement and by
this reference made a part hereof.

19. Further Assurances. Each Obligor agrees to take such further actions as
Agent or Lenders shall reasonably request from time to time in connection
herewith to evidence or give effect to the agreements set forth herein or any of
the transactions contemplated hereby.

20. Section Titles. Section titles and references used in this Agreement shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

21. Waiver of Jury Trial. To the fullest extent permitted by Applicable Law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Agreement.

[Remainder of page intentionally left blank;

signatures commence on following page.]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal on the date and year first above written.

 

NEW BORROWER: SEED RESOURCES, L.L.C. By:  

  /s/ John T. Wilson

Name:   John T. Wilson Title:     Vice President + Secretary EXISTING BORROWERS:
SPECTRUM BRANDS, INC. By:  

  /s/ John T. Wilson

Name:   John T. Wilson
Title:     Senior Vice President, Secretary + Gen. Counsel DB ONLINE, LLC
ROVCAL, INC. SPECTRUM JUNGLE LABS CORPORATION SPECTRUM NEPTUNE US HOLDCO
              CORPORATION TETRA HOLDING (US), INC. UNITED PET GROUP, INC. By:  

  /s/ John T. Wilson

Name:   John T. Wilson Title:     Vice President + Secretary ROV HOLDING, INC.
By:  

  /s/ John T. Wilson

Name:  John T. Wilson Title:    Secretary

[Signatures continue on following page.]

Joinder to Loan and Security Agreement

and Other Loan Documents



--------------------------------------------------------------------------------

 

SCHULTZ COMPANY

UNITED INDUSTRIES CORPORATION

By:  

  /s/ John T. Wilson

Name:  John T. Wilson Title:    Vice President + Asst. Secretary

APN HOLDING COMPANY, INC.

APPLICA AMERICAS, INC.

APPLICA CONSUMER PRODUCTS, INC.

APPLICA MEXICO HOLDINGS, INC.

HOME CREATIONS DIRECT, LTD.

HP DELAWARE, INC.

HPG LLC

RUSSELL HOBBS, INC.

SALTON HOLDINGS, INC.

TOASTMASTER INC.

By:  

  /s/ John T. Wilson

Name:   John T. Wilson Title:     Sr. Vice President + Secretary + Gen. Counsel
EXISTING GUARANTOR: SB/RH HOLDINGS, LLC By:  

  /s/ John T. Wilson

Name:  John T. Wilson Title:    Senior V.P., Sec + General Counsel

[Signatures continue on following page.]

Joinder to Loan and Security Agreement

and Other Loan Documents



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

  /s/ Lisa Freeman

Name:   Lisa Freeman Title:     Senior Vice President

Joinder to Loan and Security Agreement

and Other Loan Documents



--------------------------------------------------------------------------------

ANNEX A

to Existing Pledge Agreement

 

Issuer

   Pledgor    Type and
Class of
Equity
Interests    Shares
Owned    Certificate
#    % of
Outstanding
Equity
Interests

Seed Resources, L.L.C

   United Pet Group, Inc.    Membership Interests    150.677 Units    N/A   
100%

Annex A to Spectrum Joinder to Loan and

Security Agreement and Other Loan Documents



--------------------------------------------------------------------------------

Schedule 6.1(g) to

ABL Loan and Security Agreement

List of Local Counsels

 

Jurisdiction

  

Counsel

Michigan

  

Bodman LLP

6th Floor at Ford Field

1901 St. Antoine Street

Detroit, Michigan 48226



--------------------------------------------------------------------------------

Schedule 8.6.1 to

ABL Loan and Security Agreement

Business Locations

 

Business

  

Mailing Address

Spectrum Business Locations:   

1642 Broadway N.W.

Grand Rapids, Michigan 49504



--------------------------------------------------------------------------------

Schedule 10.2.2(a) to

ABL Loan and Security Agreement

Existing Liens

 

Debtor

   Jurisdiction    File #    File Date   

Secured Party

  

Collateral Description

Birdola Products    Michigan    2010077667-6    06/07/2010    Industrial Leasing
LLC    Leased equipment (lift truck)



--------------------------------------------------------------------------------

EXHIBIT A

(See attached opinion of Sutherland Asbill & Brennan LLP)



--------------------------------------------------------------------------------

EXHIBIT B

(See attached opinion of Bodman LLP)